Citation Nr: 1515404	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-11 1397	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to March 1944 and from March 1944 to December 1945. He was a pilot serving in the European Theater of Operations and received the Air Medal with three oak leaf clusters and other decorations.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for arthritis of the right hand, also claimed as residuals of an operation with loss of strength; and for loss of strength in the left hand.  

In May 2013, the Veteran sought to amend his claim for service connection to include cubital tunnel syndrome.  His initial claim; however, is deemed to encompass all diagnoses for his claimed hand disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

An October 2013 rating decision denied entitlement to service connection for bilateral cubital tunnel syndrome, as well as a claim based on the need for the regular aid and attendance.  However, the Veteran has limited his appeal to his claim of entitlement to service connection for bilateral cubital tunnel syndrome, as noted in his November 2013 notice of disagreement.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).

In February 2015, the Veteran, through his representative, withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's current hand disabilities are not the result of a disease or injury in active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO sent the Veteran a letter in January 2013 that satisfied the notice requirements of the VCAA for the claim on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

All pertinent, identified medical records have been obtained and considered regarding this claim.  Contrary to his contention, the Veteran's service treatment records were not destroyed in a July 1973 fire at the National Personnel Records Center and are included in the record, as well as his VA and private treatment records regarding the claimed condition.  

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

The second element to consider when determining the need for a medical examination is whether the evidence establishes that the claimant suffered an in-service event, injury, or disease, or "has a disease or symptoms of a disease listed [in certain regulatory provisions] manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption." 38 C.F.R. § 3.159(c)(4)(i)(B); see also 38 U.S.C. § 5103A(d)(2).  Arguably this element is established by the fact that the Veteran was a pilot and he asserts that his current disability is the result of that duty.

The third factor above establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  In this case, there is no medical evidence that suggests the Veteran has cubital tunnel syndrome, or any other condition affecting the upper extremities, on account of his military service.  A February 2012 private treatment record indicates the issues with the Veteran's upper extremities are "age-related and likely disease-related intrinsic atrophy."  Additionally, the Veteran's statements do not establish a continuity of symptomatology based on symptoms capable of lay observation.

There is no evidence that indicates the condition may be related to active service.  The Veteran has expressed a belief that the current disability is related to his duties as a pilot in World War II.  He has not reported any in-service symptoms or a continuity of symptoms beginning in service.  The record first documents hand disabilities many decades after service and the Veteran lacks the competence to say that the remote cause of his current disability was unspecified actions as a pilot.  There is no other evidence that a current hand disability may be related to service.  His representative has contended on his behalf that "the claimed condition [h]ad its origins in service," but has not reported any disease or injury in service to which the current disabilitie could be ascribed.  There is no other evidence that the current disability may be related to service.  Therefore, a VA examination is unnecessary and would only serve to delay the adjudication of his claim.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For chronic diseases, such as arthritis, service connection can be established by showing a continuity of symptomatology between the time of service and the current disability.  38 C.F.R. § 3.303(b).  Foe veterans with 90 days of active wartime service before December 31, 1946; service connection for chronic disease will be assumed if the disease was manifested in service and at any time thereafter; or to a compensable degree within a year of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran has a current diagnosis of right cubital tunnel syndrome, in addition as well as right hand arthritis.  However, there was no evidence of these disabilities until almost seventy years after the Veteran separated from active service, and the weight of the evidence is against a finding that cubital tunnel syndrome, or any other related condition affecting the upper extremities, is otherwise related to service.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Board is not required to accept all lay statements as definitive proof of a service-connection claim.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran asserts he has cubital tunnel syndrome due to his service as a pilot during World War II.  However, as previously noted, medical evidence indicates the issues affecting the Veteran's upper extremities are "age-related and likely disease-related intrinsic atrophy."  While there is nothing to suggest the Veteran's statements regarding his disability are not credible, he is not competent to establish the requisite nexus between his active service and a condition incapable of lay observation like cubital tunnel syndrome, which manifested more than sixty years after his separation from service, especially when there is competent medical evidence to the contrary.  See King, 700 F.3d at 1345; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the weight of the evidence is against the Veteran's claim, the reasonable doubt doctrine does not apply, and the claim must be denied.  See 38 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a bilateral cubital tunnel syndrome is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


